SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 14, 2010 ProAssurance Corporation (Exact name of registrant as specified in its charter) Delaware 001-16533 63-1261433 (State of Incorporation) (Commission File No.) (IRS Employer I.D. No.) 100 Brookwood Place, Birmingham, Alabama (Address of Principal Executive Office ) (Zip code) Registrant’s telephone number, including area code:(205)877-4400 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-(c) under the Exchange Act (17CFR 240.13e-(c)) ITEM 7.01 REGULATION FD DISCLOSURE In a news release issued on June 14, 2010 we highlighted recent rating actions by A.M. Best. These rating actions affirmed the “A” Excellent ratings assigned to the ProAssurance Group and upgraded The PICA Group and The Podiatry Insurance Company of America (PICA) to “A” (Excellent) and ProAssurance National Casualty to “A-” (Excellent). Further, we reported Best’s affirmation of the “A-” (Excellent) Ratings of ProAssurance Wisconsin and PACO Assurance Company, a subsidiary of PICA. A copy of that news release is included as Exhibit 99.1 to this Current Report on Form 8K. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS News Release issued on June 14, 2010 highlighting recent rating actions by A.M. Best which affirmed the “A” Excellent ratings assigned to the ProAssurance Group and upgraded The PICA Group and The Podiatry Insurance Company of America (PICA) to “A” (Excellent) and ProAssurance National Casualty to “A-” (Excellent). The release also highlights Best’s affirmation of the “A-” (Excellent) Ratings of ProAssurance Wisconsin and PACO Assurance Company, a subsidiary of PICA. We are furnishing Exhibit 99.1 to this Current Report on Form 8-K in accordance with Item 7.01, Regulation FD Disclosure. This exhibit shall not be deemed to be “filed” for the purposes of Section 18 of the Securities and Exchange Act of 1934 (the “Exchange Act”), or otherwise subject to the liability of such section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of the general incorporation language of such filing, except as shall be expressly set forth by specific reference in such filing. SIGNATURE Pursuant to the requirements of the Securities Exchange act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: June 14, 2010 PROASSURANCE CORPORATION by:/s/ Frank B. O’Neil Frank B. O’Neil Senior Vice-President
